The opinion of the court was delivered by
Yeazey, J.
The plaintiff sold the defendant a quantity of "bark, delivered it upon the railroad grounds, and measured it. It was then loaded into the cars and measured by the defendant. The measurements did not agree. The defendant offered to • show,-by an expert, how much an average lot of bark-, drawn and piled on the ground and measured, would shrink when loaded upon the cars. The cburt-ruled that expert testimony-was not admissible. Was such ruling error? There certainly was, in fact, just as much bark on the cars as there was on -the ground ; it was the identical bark, in both places, and the difference in ■cubic feet, between the measurement of it when on the ground, and the measurement of-it in the cars, if any, would depend upon .'how closely the bark was packed in the respective places. That fact could be described by the witnesses and the jury could judge of the shrinkage as well as an expert and were as competent to form an opinion upon the facts shown, as the most accomplished ■ expert. We do -not say but that a question might arise in the packing of .bark, where expert testimony would be admissible; but upon the facts disclosed by the record in this case we think that in the ruling below there was no error. The other question -.raised by the exceptions is waived.

Judgment affirmed.